Case 7:21-cv-03891-VB Document 20 Filed 06/09/21 Page 1of1

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CHANA BRAUN, individually and on behalf
of all others similarly situated,
Plaintiff,

t
x | DOCH

 

Vv.

21 CV 3891 (VB)
PORTFOLIO RECOVERY ASSOCIATES,
LLC, and FORSTER & GARBUS LLP,

Defendants. :
x

 

The Court has been advised that plaintiff and defendant Portfolio Recovery Associates,
LLC, have settled this case. Accordingly, it is hereby ORDERED that this action is dismissed
against Portfolio Recovery Associates, LLC, only, without costs, and without prejudice to the
right to restore the action against Portfolio Recovery Associates, LLC, to the Court’s calendar
provided the application to restore the action is made by no later than August 9, 2021. To be
clear, any application to restore the action must be filed by August 9, 2021, and any application
to restore the action against Portfolio Recovery Associates, LLC, filed thereafter may be denied
solely on the basis that it is untimely.

Portfolio Recovery Associates, LLC, need not appear at the July 12, 2021, status
conference.

The Clerk is instructed to terminate Portfolio Recovery Associates, LLC, as a defendant
in this case.

Dated: June 9, 2021
White Plains, NY

SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

4
(ELECTRONICALLY PiLin |
